Citation Nr: 1205627	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  06-25 323	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUES

1.  Whether service connection for a right knee disability should be severed on the basis of clear and unmistakable error under 38 C.F.R. § 3.105(d). 

2.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the right knee. 

3.  Entitlement to service connection for residuals of a left ankle fracture to include as secondary to the service-connected left knee disability.

4.  Entitlement to an initial compensable rating for a left knee disability, residuals of a stab wound.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Navy from March 1965 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2005, in January 2007, and in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In October 2007, the Board remanded the case for further development.  In a decision in April 2009, the Board granted service connection for a left knee disability, residuals of a stab wound.  The claims of service connection for a left ankle disability and the claim for increase for the right knee and the question of severance of service connection for the right knee, raised by record, were remanded for further development. 

As the development requested by the Board has not been completed, the claims are REMANDED again to the Appeals Management Center in Washington, DC.  Stegall v. West, 11 Vet. App. 268 (1998). 







REMAND

In a decision April 2009, the Board granted service connection for a left knee disability, residuals of a stab wound, and remanded the claim of service connection for residuals of a left ankle fracture, secondary to the left knee disability, for adjudication in the first instance by an original jurisdiction, which has not been done.    

On the severance claim and the claim for increase for the right knee, in its decision, the Board considered the following argument and facts.  The Veteran had argued that he sustained a stab wound to his left knee and not to his right knee as documented in the service treatment records.  In a rating decision in August 2005, the RO denied service connection for the left knee because the service treatment records show that the Veteran suffered a stab wound to the "right" knee, and then granted service-connection for the right knee and assigned a 10 percent rating.  The Veteran then appealed the denial of service connection for the left knee. 

In its Remand in October 2007, the Board directed that the Veteran be examined for residual scarring of a stab wound on the medial aspect of either knee, and on the basis of the finding the VA examiner was asked to express an opinion as to what knee was injured in service.  The requested VA examination was conducted in December 2007.  The pertinent finding was a scar on the left medial thigh.  The VA examiner expressed the opinion that the stab wound involved the left knee, but more accurately the left thigh. 

In its decision, the Board concluded that there was only one stab wound and therefore there can be only one service-connected disability, directly related to the injury, and as the medical evidence should the stab wound was evident by a scar on the left knee or left thigh, service connection for residuals of a left knee injury was established. 




With the grant of service connection for the left knee, the Board then remanded the claims for further development.  The Board explained that the Veteran could not have two service-connected disabilities, that is, the actual site of the injury, that is, the left knee, and residuals of a stab wound or injury of the right knee that did not exist, unless service connection for the right knee was protected under 38 U.S.C.A. § 1159, which it was not.  The Board then directed that an agency of original jurisdiction adjudicate severance of service connection for the already service-connected right knee on the grounds of a change in diagnosis as the basis for the severance action under 38 C.F.R. § 3.105(d), which has not been done. 

On the claim for increase for the right knee, if service connection is severed for the right knee, no additional benefit can be awarded.  

There appears to be some confusion on whether the Veteran has requested a hearing.  A hearing before the Board was held August 2007.  The Veteran has not requested an additional hearing.

On the initial rating for residuals of a stab wound of the left knee, in August 2009, the Veteran timely filed a notice of disagreement with the initial rating.  As an agency of original jurisdiction has not yet issued a statement of the case, further procedural development is needed.

Accordingly, the case is REMANDED for the following action:

1.  (a). Adjudicate severance of service connection for the service-connected right knee on the grounds of a change in diagnosis under 38 C.F.R. § 3.105(d). 






A change in diagnosis may be accepted as a basis for severance action if the examining physician or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained. 

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  The Veteran may request a predetermination hearing under 38 C.F.R. § 3.105(i). 

(b).  If service connection for a right knee disability is severed, notify the Veteran that no additional benefit can be awarded on the pending claim for increase for the now severed right knee disability. 




2.  Adjudicate the claim of service connection for residuals of left ankle fracture secondary to the service-connected left knee disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

3.  Furnish the Veteran and his representative a statement of the case on the claim for increase for residuals of a stab wound of the left knee.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal, following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


